Citation Nr: 1610718	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  07-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for T-cell lymphoma.

2.  Entitlement to an initial compensable rating for hammertoe, left great toe.

3.  Entitlement to an initial compensable rating for hammertoe, right great toe.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  She also had subsequent service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for T-cell lymphoma; as well as a July 2014 rating decision, which established service connection for bilateral hammertoes. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in the instant case, for the reasons set forth below. 

Regarding her claim for service connection for T-cell lymphoma, the Veteran initially requested a Board hearing in April 2007, but she withdrew her request in May 2009 and instead requested a personal hearing at the RO.  The Veteran's representative subsequently withdrew the RO hearing request in December 2009.  However, in October 2013, the Veteran submitted a request again for a videoconference hearing.  The Veteran therefore should be scheduled for a videoconference hearing.  

Next, by rating decision in July 2014, the RO granted service connection for hammertoe of the right great toe, and hammertoe of the left great toe, and assigned noncompensable ratings.  The Veteran submitted a notice of disagreement with those ratings in September 2014.  The RO has not yet issued a Statement of the Case (SOC).  As such, the RO is now required to send the Veteran an SOC as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. 
§§ 19.29, 19.30 (2015).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge regarding the issue of T-cell lymphoma at an appropriate RO.  

2.  Issue an SOC to the Veteran and her representative on the issues of higher initial ratings for hammertoe of the left great toe, and hammertoe of the right great toe, required by 38 C.F.R. §§ 19.29-19.30 (2015) and Manlincon, 12 Vet. App. at 240.  If, and only if, the appeal is perfected by a timely filed substantive appeal, these issues should be certified to the Board.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




